UNITED STATES DlSTR|CT COURT
l\/l|DDLE DlSTR|CT OF FLORlDA
TAMPA DlV|S|ON '

UN|TED ST/-\TES OF Al\/|ER|CA,

v. CASE NO. 8:10-CR-498-T-17TGW
QEDRlC RECHE ALLEN.

ORDER
This cause is before the Court on:

Dl<t. 111 Amended lVlotion to Correct the Judgment,
Order, or Other Part of the Record on the
Basis of a Clerical Error Pursuant to Fed. R.
Crim P. 36
Defenclant Cedric Reche Allen, pro Y, moves to correct Defendant’s
Fina| Judgment on the basis of a clerical error or oversight pursuant to
Fed. R. Crim. P. 36, as to the application of U.S.S.G. Sec. 5G1.3 (|mposition of a
Sentence on a Defendant Subject to an Undischarged Term of lmprisonment) at
. sentencing on July 2, 2012. 'Defendant Allen has attached a denial of Defendant’s
Central Office Administrative Remedy Appeal dated December 17, 2017, signed
by lan Connors, Administrator, National inmate Appeals, and a record of

Defendant Allen’s service in state custody.
l. Exhaustion of Administrative Remedies

Defendant Allen has attached the response to Defendant’s Central Office
Aclministrative Remedy Appeal, in Which Defendant Allen requested that his
sentence computation be updated to reflect that Defendant Allen’s federal
sentence began on June 7, 2010.

Case NO. 8:10-CR-498-T-17TGW

The National inmate Appeals Office denied Defendant Allen’s appeal, relying
on BOP Program Statement 5880.28, Sentence Computation i\/lanuai (CCCA of
1984), and 18 U.S.C. Sec. 3585(b).

Appeal to the General Counsel is the final administrative appeal _S_e__e_
28 U.S.C. Sec. 542.15(a). Based on the presence of the response from the
National inmate Appeais Office, Office of Generai Counsel, the Court finds
that Defendant Allen exhausted administrative remedies on December 7, 2017.
(Dkt. 111-1, p. 3).

ii. USSG Sec. 561.3 imposition of a Sentence on a Defendant Subject
to an Undischarged _Term of imprisonment
Defendant Allen’s Plea Agreement includes the following Statement
of Facts, Which Defendant Allen admitted:

On or about June 7, 2010, in Hilisborough County, in the
i\/iiddie District of Fiorida, Cedric Reche Allen possessed
approximately 30 grams of cocaine Which he planned to
distribute The cocaine Was found by police When
Allen’s automobile Was searched after his arrest on
unrelated charges.

(Dkt. 59, p. 17).

Defendant Allen Was arrested by state authorities on June 7, 2010 .
Defendant Allen Was sentenced on December 6, 2010 to an 18'-month
term of imprisonment for Hilisborough County Circuit Court Case 1OCF6204;
the offense conduct took place on i\/larch 24, 2010. (Dkt. 111-2, p. 3).

Case NO. _8:10~CR-498-T-17TGW

Upon Defendant Allen’s arrest, Defendant Allen remained in state custody.
Defendant Allen was transferred to the Fiorida Department of Corrections to start

service of Defendant’s state sentence on i\/iarch 3, 2011.

The VVarrant in this case reflects that Defendant Allen was arrested on
Aprii 15, 2011. (Dkt. 13). Pursuant to a writ of habeas corpus ad prosequendum,
Defendant Allen was transported to federal court, and appeared for arraignment
on i\/iay 3, 2011, but ali of Defendant’s time in custody continued to be credited to his
then-undischarged state sentence

Defendant Allen’s state sentence expired on October 27, 2011.
Defendant Allen remained in custody, but federal custody became
primary on October 28, 2011.

On Juiy 2, 2012, Defendant Allen was sentenced on Count l of the
Superseding information; the offense conduct took place on June 7,
` 2010. At the time the federal sentence was imposed, DefendantAlien was in
temporary federal custody pursuant to a writ of habeas corpus ad prosequendum.
“[W]hen the federal government takes possession of a state prisoner subject to a
writ of habeas corpus aci prosequendum, the state’s custody is not interrupted, and
thus the prisoner’s federal sentence does not begin to run until he is_ turned
over to federal authorities after having served his state sentence.” §_e_e Butler'v.
Warden, FCC Coleman-i\/ledium, 451 F. App’x 811, 812 (11th Cir. 2011). Defendant
Allen was not a defendant subject to an undischarged term of imprisonment at the
. time of sentencing in this case.

Case No. 8110-CR-498-T-17TGW

The Statement of Reasons reflects that the Court imposed a sentence
outside the advisory sentencing guideline system. Defendant Allen
was sentenced below the advisory guideline range, pursuant to a
defense motion for a sentence outside the advisory guideline system
to which the Govemment did not object. The Statement of Reasons

provides:

D. Explain the facts justifying a sentence outside the
advisory guideline system.

The Court varied downward two levels to a level 29, and imposed
a sentence of 151 months imprisonment The defense request
for a variance was based on the fact that the defendants

initial offense level would have been a 12 if not for the

career offender enhancement. This enhancement increased

the defendant’s guideline range from 30 to 37 months to

188 to 235 months imprisonment. The Court finds that the

151 months imprisonment is sufficient, but not greater than
necessary, to comply with the statutory purpose of sentencing

The Court notes that the Government filed a Notice of Prior Convictions
and notified Defendant Allen that the Government intended to seek
an increased punishment by reason of Defendant’s prior felony
convictions (Dkt. 7).

The PSR (Pars. 30 to 66) reflects Defendant Allen’s extensive criminal
history. The PSR provides:

67,. The total of the criminal history points is 30. According
to the sentencing table (Chapter 5, Part A), 13 or more
criminal history points establishes a criminal history
category of Vi.

Case NO. 8110-CR-498-T-17TGW

68. According to USSG Sec. 4B1.1, a career offender’s
criminal history category in every case shall be
Category Vl.

(Dkt. 102, p. 19).

Defendant Allen’s sentence was enhanced based on Defendant
Allen’s status as a career offender, USSG Sec. 4B1.1, not based on

relevant conduct

The Court notes that Defendant Allen was sentenced under the 2011
Sentencing Guideiine manuai.

Setser v. U.S., 132 S.Ct 1463 (2012) was decided on l\/larch 28, 2012.
Setser held that a district court has the discretion to order a federal

 

sentence to run consecutively to an anticipated state sentence that has

not yet been imposed, and the district court’s decision to require the

defendant to serve a sentence consecutive to one anticipated state sentence

and concurrent with another anticipated state sentence was not rendered
unreasonable when the state court decided to impose its two sentences concurrentiy.

in reaction to Setser, the 2014 Sentencing Guideiine manual added
Section 561.3(0):

(c) in subsection (a) does not appiy, and a state term of imprisonment
is anticipated to result from another offense that is relevant conduct
to the instant offense of conviction under the provisions of
subsections (a)(1), (a)(2), or (a)(3) of Sec. 1B1.3 (Relevant Conduct),
the sentence for the instant offense shall be imposed to run
concurrently to the anticipated term of imprisonment

Case No. 8110-CR-498-T-17TGW

The Court notes that the Finai Judgment (Dkt. 76) is silent as to how
it was to run against any other sentence The attachments to Defendant
Allen’s i\/|otion establish that Defendant Allen’s state sentence had expired.
At sentencing, Defendant did not request a concurrent sentence based on some
future anticipated sentence.

USSG Sec. 5G1.3 does not authorize a court to make a post-judgment
credit award or alter the terms of a sentence. See United States v. thuis,
211 F.3d 1340, 1345 (11th Cir. 2000). The Court also notes that the BOP’s
sentence computation gave Defendant Allen credit for time in federal custody from
October 28, 2011 through July 1, 2012, since that time was not credited towards
Defendant Allen’s state sentence.

There have been other cases where the BOP has requested that the Court

make a retroactive designation pursuant to Setser, but that is not the factual scenario

 

involved in this case. After consideration, the Court denies Defendant Allen’s
Amended i\/iotion to Correct the Judgment, Order, or Other Part of the Record on the
Basis of a Cierical Error Pursuant to Fed. R. Crim_P. 36. Accordingiy, it is

ORDERED that pg §§ Defendant Cedric Reche Allen’s Amended i\/iotion to
Correct the Judgment, Order, or Other Part of the Record on the Basis of a
Cierical Error Pursuant to Fed. R. Crim. P. 36 (Dkt.~ 111) is denied.

Case No. 8:10-CR-498-T-17TGW

DONE and ORDERED in Chambers in Tampa, Fiorida on this § day of
November, 2018.

1"-"/ /”"'~
. United States District

   

 

 
  
   

 

Copies to:
'All parties and counsel of record
w _S_e Defendant:

Cedric Reche Allen

#54546-018

FEDERAL CORRECTiONAL COMPLEX -
lVlEDiUl\/i

P. O. BOX 1032 -
COLEMAN, FLOR|DA ' 33521

